 



EXHIBIT 10.36
 
AKAMAI TECHNOLOGIES, INC.’S
EXECUTIVE SEVERANCE PAY PLAN
AND SUMMARY PLAN DESCRIPTION
Effective July 18, 2006
     1.      Establishment of the Plan. Akamai Technologies, Inc. (referred to
herein collectively with its United States subsidiaries as “Akamai” or the
“Company”) hereby establishes an unfunded “Executive Severance Pay Plan” (the
“Plan”) which is intended to be a welfare benefit plan within the meaning of
Section 3(1) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”). The Plan is in effect for Akamai executives who are members of the
Office of the CEO (or its successor group), excluding the Chief Executive
Officer and the Executive Chairman (“Executives”), at the time that they are
terminated.
     2.      Purpose. The Plan is for the purpose of assisting Executives of
Akamai who are involuntarily terminated for reasons other than “cause” and to
resolve fully and finally all potential issues arising out of their employment.
This Plan supersedes the provisions of any other agreement(s) an Executive may
have regarding payments to be made upon termination of employment, including but
not limited to, the acceleration of stock options and/or any lump sum payment an
Executive may receive in the event of termination following a Change of Control,
as that term is defined in such agreement(s); provided, however, that this Plan
shall not be deemed to terminate or replace, but shall be deemed to supplement,
(a) provisions in restricted stock unit agreements entered into with Executives
that relate to the effect of a termination of employment or (b) provisions in
stock option agreements or the Company’s Stock Incentive Plans that that provide
for the automatic acceleration of vesting of options upon a Change in Control
Event. This Plan is intended to operate and provide benefits in conjunction with
the Change of Control benefits for Executives approved by the Company’s Board of
Directors on July 18, 2006.
     3.      Definition of Termination for Cause. For the purposes of this Plan,
“Cause” is defined as (i) any act or omission by an Executive which has an
adverse effect on Akamai’s business or on the Executive’s ability to perform
services for Akamai, including, without limitation, the commission of any crime
(other than ordinary traffic violations), or (ii) refusal or failure to perform
assigned duties, serious misconduct, or excessive absenteeism, or (iii) refusal
or failure to comply with Akamai’s Code of Business Ethics. Whether an Executive
has been terminated for “cause” shall be determined in the sole discretion of
the Plan Administrator after consultation with appropriate members of Akamai’s
management.
     4.      Eligibility. Eligibility to participate in the Plan, which is to be
determined in the sole discretion of the Plan Administrator, is limited to
regular full-time Executives who are involuntarily terminated by Akamai or any
of its United States based subsidiaries on or after July 18, 2006 and who have
signed a separation agreement acceptable to and provided by the Company that
contains, among other provisions, a full release of claims and, where permitted
by applicable law, an agreement not to compete with the Company for one year
following such termination, in such forms and within such times as may be
reasonably determined by the Company.
               The following are NOT eligible for severance pay under this Plan:
               (a)      an Executive who resigns voluntarily, including but not
limited to an Executive who is offered an employment opportunity with any
purchaser or other successor of Akamai, its business operations or any part
thereof (regardless of whether or not such employment opportunity is accepted);

 



--------------------------------------------------------------------------------



 



               (b)      an Executive who fails to continue in the employ of
Akamai, satisfactorily performing his or her assigned duties, until the date
actually set for his or her involuntary termination;
               (c)      an Executive who does not sign and return a separation
agreement acceptable to and provided by the Company that contains, among other
things, a release (the “Release”) in accordance with Section 5 below;
               (d)      an Executive who fails to return all of Akamai’s
property in his or her possession or under his or her control, including, but
not limited to, intellectual property and other confidential information;
               (e)      an Executive who, despite Akamai’s request, fails to
execute any documents evidencing Akamai’s interest in and to any intellectual
property;
               (f)      an Executive who is not employed on the United States
payroll of the Company or any of its U.S.-based subsidiaries;
               (g)      an Executive who is not a member of the Office of the
CEO (or its successor group);
               (h)      the Chief Executive Officer;
               (i)      the Executive Chairman;
               (j)      an Executive who becomes totally disabled or dies prior
to the date set for his or her involuntary termination by Akamai; and
               (k)      an Executive who is terminated for “Cause.”
     5.      Severance Pay Benefits. Any Executive terminated for any reason
other than “Cause” as defined above shall be entitled to the following severance
pay benefits, all of which shall be paid less applicable withholdings for taxes
and other deductions required by law:
               (a)      A lump sum payment equal to one year of the Executive’s
then-current base salary.
               (b)      A lump sum payment equal to the annual incentive bonus
at target that would have been payable to the Executive under the Company’s
then-current Executive Bonus Plan, if any, in the year of the Executive’s
termination had both the Company and the Executive achieved the target bonus
objectives set forth in such Executive’s Bonus Plan during such year.
               (c)      Reimbursement for up to 12 months of the amount paid by
the Executive for continued health and dental insurance coverage under the
Consolidated Omnibus Budget Reconciliation Act (COBRA). In order to receive this
benefit, the Executive must timely elect COBRA continuation coverage in
accordance with the Company’s usual COBRA procedures.
     All payments and benefits under this Section 5 are conditioned upon the
Executive’s satisfaction of all eligibility requirements under this Plan,
including but not limited to, the execution of a separation agreement acceptable
to and provided by the Company that contains, among other provisions, a full
release of claims and, where permitted by applicable law, an agreement not to
compete with the Company for one year following the Executive’s termination. The
payments and benefits described in Sections 5(a) and 5(b) shall be provided
within thirty (30) days of the Executive’s execution of the separation agreement
described herein.

-2-



--------------------------------------------------------------------------------



 



     6.      No Acceleration or Deferral. Neither the Executive nor the Company
shall have the right to accelerate or defer the delivery of the payments to be
made pursuant to this Plan. If the payments to be made under this Plan are
determined to be “nonqualified deferred compensation” within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended and the guidance
issued thereunder (“Section 409A”), and the Executive is a “specified employee”
within the meaning of Section 409A, then the delivery of any payments to be made
hereunder will be delayed to the date that is six months following the
Executive’s termination date.
     7.      Funding. All cash payments under the Plan shall be funded solely
from Akamai’s general assets.
     8.      Duration of Plan. The initial term of the Plan shall commence
effective July 18, 2006 through December 31, 2006 and shall automatically renew
for successive one year periods unless otherwise terminated by the Company. The
Plan may be amended or terminated at Akamai’s discretion without prior notice at
any time.
     9.      Plan Administration. The general administration of the Plan herein
set forth and the responsibility for carrying out its provisions shall be vested
in the Plan Administrator. The Plan Administrator shall be the “Administrator”
within the meaning of section 3(16) of ERISA and shall have all the
responsibilities and duties contained therein. Akamai is the Plan Administrator
of the Plan. The Board of Directors of Akamai may delegate to an Administrative
Committee the day-to-day operation and administration of the Plan.
     The Plan Administrator shall discharge its duties with respect to the Plan
solely in the interest of the participants and their beneficiaries, with the
care, skill, prudence and diligence under the circumstances then prevailing that
a prudent person acting in a like capacity and familiar with such matters would
use in the conduct of an enterprise of a like character and with like
objectives. However, the inclusion of this language in the Plan is for the sole
purpose of informing the Plan Administrator of the applicable standard of care
under ERISA. It is not intended that this provision impose any additional
duties, responsibilities, or liabilities than would otherwise apply under ERISA.
     The Plan Administrator shall have such powers as are necessary to discharge
its duties, including, but not limited to, interpretation and construction of
the Plan, sole discretion to determine all questions of eligibility,
participation and benefits and all other related or incidental matters. The Plan
Administrator shall decide all such questions in accordance with the terms of
the controlling legal documents and applicable law, and its decision will be
binding on Akamai, the participant, the participant’s spouse or other dependent
or beneficiary and all other interested parties.
     The Plan Administrator may adopt rules and procedures of uniform
applicability in its interpretation and implementation of the Plan.
     The Plan Administrator may require each participant to submit, in such form
as it shall deem reasonable and acceptable, proof of any information which the
Plan Administrator finds necessary or desirable for the proper administration of
the Plan.
     The Plan Administrator shall maintain such records as are necessary to
carry out the provisions of the Plan. The Plan Administrator shall also make all
disclosures which are required by ERISA and any subsequent amendments thereto.
     10.      Questions and Claims Procedure. Any questions concerning
eligibility to participate in the Plan and the payment of any severance pay or
benefits hereunder should be directed to the

-3-



--------------------------------------------------------------------------------



 



Administrative Committee. The Plan will comply with the Claims Procedure set
forth in ERISA regulations at Title 29 C.F.R. § 2560.503-1.
               10.1.      Claim for Benefits.
                             (a)      Any person claiming benefits under the
Plan (“Claimant”) may be required to submit an application therefor, together
with such other documents and information as the Administrative Committee may
require (“Application”).
                             (b)      Within ninety (90) days following receipt
of the Application, the Administrative Committee’s authorized delegate will
review the claim and furnish the Claimant with written notice of the decision
rendered with respect to the Application.
                             (c)      Should special circumstances require an
extension of time for processing the claim, written notice of the extension will
be furnished to the Claimant prior to the expiration of the initial ninety
(90) day period.

  (i)   The notice will indicate the special circumstances requiring an
extension of time and the date by which a final decision is expected to be
rendered.     (ii)   In no event will the period of the extension exceed ninety
(90) days from the end of the initial (90) day period.

               10.2      Content of Denial. In the case of a denial of the
Claimant’s Application, the written notice will set forth:
                             (a)      The specific reasons for the denial;
                             (b)      References to the Plan provisions upon
which the denial is based;
                             (c)      A description of any additional
information or material necessary for perfection of the Application (together
with an explanation of why the material or information is necessary); and
                             (d)      An explanation of the Plan’s claim review
procedure.
               10.3      Appeals. In order to appeal the decision rendered with
respect to his or her Application or with respect to the amount of his or her
benefit, the Claimant must follow the procedures set forth in this Section 10.3.
                             (a)      The appeal must be made in writing:

  (i)   If the claim was expressly rejected, within sixty-five (65) days after
the date of notice of the decision with respect to the Application; or     (ii)
  If the claim was neither approved nor denied within the applicable period
provided in Section 10.1 above, within sixty-five (65) days after the expiration
of that period.

                             (b)      If the Claimant does not file the appeal
within this time period (or request in writing an extension from the
Administrative Committee), the Claimant will be precluded from appealing the
decision at a later time.

-4-



--------------------------------------------------------------------------------



 



                             (c)      The Claimant may request that his or her
Application be given a full and fair review by the Administrative Committee. The
Claimant may review all pertinent documents and submit issues and comments in
writing in connection with the appeal.
                             (d)      The decision of the Administrative
Committee will be made promptly, and not later than sixty (60) days after the
Administrative Committee’s receipt of a request for review, unless special
circumstances require an extension of time for processing. In such a case, a
decision will be rendered as soon as possible, but not later than one hundred
twenty (120) days after receipt of the request for review.
                             (e)      The decision on review will be in writing
and will include specific reasons for the decision, written in a manner designed
to be understood by the Claimant, with specific references to the pertinent Plan
provisions upon which the decision is based.
     11.      Tax and Other Withholdings. Akamai may withhold from any payment
under the Plan any federal, state, or local taxes required by law to be withheld
with respect to such payment and such sum as Akamai may reasonably estimate is
necessary to cover any taxes for which Akamai may be liable and which may be
assessed with regard to such payment. Akamai may also withhold sums to cover an
Executive’s share of any applicable group health insurance premiums. Akamai may
also withhold sums owed to Akamai by an Executive which have not been repaid in
full before the time for payment of any benefits due under this Plan.
     12.      Agent for Service of Legal Process. Legal process with respect to
claims under the Plan may be served on the Plan Administrator.
     13.      Expenses. All costs and expenses incurred in administering the
Plan, including the expenses of the Plan Administrator, shall be borne by
Akamai.
     14.      Plan Not an Employment Contract. The Plan is not a contract
between Akamai and any Executive, nor is it a condition of employment of any
Executive. Nothing contained in the Plan gives, or is intended to give, any
Executive the right to be retained in the service of Akamai, or to interfere
with the right of Akamai to discharge or terminate the employment of any
Executive at any time and for any reason. Except as provided in paragraph 2
above, no Executive shall have the right or claim to benefits beyond those
expressly provided in this Plan. All rights and claims are limited as set forth
in the Plan.
     15.      Indemnification. To the extent permitted by law, the Plan
Administrator and all Executives, agents and representatives of the Plan
Administrator shall be indemnified by Akamai and saved harmless against any
claim and the expenses of defending against such claims, resulting from any
action or conduct relating to the administration of the Plan except to the
extent that such claims arise from gross negligence, willful neglect, or willful
misconduct. However, Akamai will have the right to select counsel and to control
the prosecution or defense of any lawsuit. Additionally, Akamai will not be
required to indemnify any person for any amount incurred through any settlement
unless Akamai consents to the settlement.
     16.      Separability. In case any one or more of the provisions of this
Plan (or part thereof) shall be held to be invalid, illegal or unenforceable in
any respect, such invalidity, illegality or unenforceability shall not affect
the other provisions hereof, and this Plan shall be construed as if such
invalid, illegal or unenforceable provisions (or part thereof) never had been
contained herein.
     17.      Non-Assignability. No right or interest of any participant in the
Plan shall be assignable or transferable in whole or in part either directly or
by operation of law or otherwise, including, but not limited to, execution,
levy, garnishment, attachment, pledge or bankruptcy, provided, however, that
this provision shall not be applicable in the case of obligations of a
participant to Akamai.

-5-



--------------------------------------------------------------------------------



 



     18.      Amendment or Termination. Akamai reserves the right, through its
Board of Directors, to amend, modify or terminate this Plan at any time.
     19.      Integration with Other Pay or Benefits Requirements. The pay and
benefits provided for in the Plan are the maximum benefits that Akamai will pay.
To the extent that any federal, state or local law, including, without
limitation, so-called “plant closing” laws, requires Akamai to make a payment of
any kind to an Executive because of that Executive’s involuntary termination due
to a Layoff, Reduction in Force, Plant or Facility Closing, Sale of Business, or
similar event, the benefits provided under this Plan shall be reduced in an
amount equal to any such payment(s). Akamai intends for the benefits provided
under this Plan to satisfy any and all statutory obligations which may arise out
of an Executive’s involuntary termination for the foregoing reasons and the Plan
Administrator shall so construe and implement the terms of the Plan.
     20.      Governing Law. The Plan and the rights of all persons under the
Plan shall be construed in accordance with and under applicable provisions of
ERISA, and the regulations thereunder, and the laws of the Commonwealth of
Massachusetts to the extent not pre-empted by federal law.
     21.      Gender and Number. Except where otherwise indicated by the
context, any masculine gender used herein shall also include the feminine and
vice versa, and the definition of any term herein in the singular shall also
include the plural, and vice versa.
     22.      Statement of ERISA Rights. Participants in the Plan are entitled
to certain rights and protections under ERISA. ERISA provides that all Plan
participants shall be entitled to:
               (a)      Examine, without charge, at the Plan Administrator’s
office all Plan documents, including insurance contracts, collective bargaining
agreements, and copies of all documents filed by the Plan with the United States
Department of Labor and Internal Revenue Service, such as annual reports and
plan descriptions.
               (b)      Obtain copies of all Plan documents and other plan
information upon written request to the Plan Administrator.
     The Plan Administrator may make a reasonable charge for the copies.
     In addition to creating rights for Plan participants, ERISA imposes duties
upon the people who are responsible for the operation of the Plan. The people
who operate the Plan, called “fiduciaries” of the Plan, have a duty to do so
prudently and in the interest of all Plan participants and beneficiaries. No
one, including Akamai or any other person, may fire a participant or otherwise
discriminate against the participant in any way for the purpose of preventing
the participant from obtaining a benefit or exercising his or her rights under
ERISA. If a participant’s claim for a benefit is denied in whole or in part, the
participant must receive a written explanation of the reason for the denial. The
participant has the right to have the Plan Administrator review and reconsider
the claim. Under ERISA, there are steps a participant can take to enforce the
above rights. For instance, if the participant requests materials from the Plan
Administrator and does not receive them within 30 days, the participant may file
suit in a federal court. In such a case, the court may require the Plan
Administrator to provide the materials and pay the participant up to $100 a day
until the participant receives the materials, unless the materials were not sent
because of reasons beyond the control of the Plan Administrator. If a
participant has a claim for benefits which is denied or ignored, in whole or in
part, the participant may file suit in a state or federal court. If it should
happen that Plan fiduciaries misuse the Plan’s money, or if a participant is
discriminated against for asserting his or her rights, the participant may seek
assistance from the United States Department of Labor, or may file suit in a
federal court. The court will decide who should pay court costs and legal fees.

-6-



--------------------------------------------------------------------------------



 



If the participant is successful, the court may order the person whom the
participant sued to pay these costs and fees. If the participant loses, the
court may order the participant to pay these costs and fees, if, for example, it
finds the claim is frivolous. If the participant has any questions about this
Plan, the participant should contact the Plan Administrator. If a participant
has any questions about this statement or about his or her rights under ERISA,
the participant should contact the nearest Area Office of Pension and Welfare
Benefits, United States Department of Labor.

-7-



--------------------------------------------------------------------------------



 



MISCELLANEOUS INFORMATION

         
1.
  PLAN NAME:   Akamai Technologies, Inc.’s 2006 Executive Severance Pay Plan
 
       
2.
  EMPLOYER:
(PLAN SPONSOR)   Akamai Technologies, Inc.
 
       
 
  ADDRESS:   8 Cambridge Center
 
      Cambridge, MA 02142
 
       
 
  TELEPHONE:   617-444-3000
 
       
3.
  EMPLOYER ID NUMBER:   04-3432319
 
       
4.
  PLAN NUMBER:   2006.1
 
       
5.
  PLAN ADMINISTRATOR:   Akamai Technologies, Inc.
 
      2006 Executive Severance Pay Plan
 
      8 Cambridge Center
 
      Cambridge, MA 02142

-8-